Citation Nr: 1519231	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected intervertebral disc syndrome.

2.  Entitlement to service connection for bilateral knee conditions, to include as secondary to service-connected intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Marc Whitehead, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran was last afforded a VA examination for his service-connected intervertebral disc syndrome (IVDS) in October 2011.  At the time of the examination, the VA examiner stated that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  

In a statement accompanying his April 2013 substantive appeal (VA Form 9), the Veteran's attorney stated that a higher rating of 20 percent was warranted for the Veteran's service-connected back disability because he experiences incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Further, during flare-ups, the Veteran was reported to be bedridden for approximately two weeks at a time, which has caused him to lose employment and be verbally reprimanded for absenteeism.  As the Veteran has asserted worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran also seeks entitlement to service connection for bilateral knee disabilities.  At his October 2011 VA examination, the examiner concluded that the Veteran did not have a knee or lower leg condition.  However, a November 2011 VA treatment record notes the Veteran's nonspecific bilateral knee pain and states it is "most likely secondary to patellofemoral syndrome complicated by weak quadriceps and tight hamstrings."  As this treatment record notes a likely diagnosis for the Veteran's bilateral knee pain, he should be afforded another VA examination to determine the etiology of his bilateral knee conditions.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since April 2012.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected intervertebral disc syndrome.  The claims folder, to include all electronic files, must be made available to the examiner for review.  Any appropriate diagnostic testing should be conducted and the results should be noted in the report. 

The examiner is requested to delineate all orthopedic and neurologic symptomatology associated with the back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed knee disabilities.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Clearly describe all diagnoses related to the Veteran's right and left knees.  The examiner is asked to address the November 2011 VA treatment record assessing the Veteran with bilateral knee pain as secondary to patellofemoral syndrome.

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed knee disability was incurred in or is otherwise related to his active duty service?

(c)  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed knee disability was caused by his service-connected intervertebral disc syndrome? 

(d)  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed knee disability was aggravated by his service-connected intervertebral disc syndrome?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of knee disability present (i.e., a baseline) before the onset of the aggravation. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




